           Case 1:21-cv-03574-VSB Document 37-1 Filed 08/25/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
BEAUREGARDE HOLDINGS LLP, et al.,                                       :
                                                                        :   21-cv-03574 (VSB)
                                    Plaintiffs,                         :
                v.                                                      :
                                                                        :   [PROPOSED] CASE
THE PROVINCE OF LA RIOJA,                                               :   MANAGEMENT PLAN AND
                                                                        :   SCHEDULING ORDER
                                    Defendant.
----------------------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

         Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
 adopts the following Case Management Plan and Scheduling Order:

 1.       All parties do not consent to conducting all further proceedings before a United States
          Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).

 2.       The parties have engaged in settlement discussions, which remain ongoing.

 3.       This case is not to be tried to a jury.

 4.       Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
          parties may be joined without leave of the Court.

 5.       Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
          causes of action or defenses may be asserted after without leave of the Court.

 6.       Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
          be completed no later than fourteen (14) days from the date of this Order.

 7.       All fact discovery shall be completed no later than January 10, 2022.

 8.       The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Case 1:21-cv-03574-VSB Document 37-1 Filed 08/25/21 Page 2 of 3




      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.     Initial requests for production shall be served by October 8, 2021.

      b.     Interrogatories shall be served by November 5, 2021.

      c.     Depositions shall be completed by December 10, 2021.
              i. Absent an agreement between the parties or an order from the Court,
                 depositions are not to be held until all parties have responded to initial
                 requests for production.


            ii.   Absent an agreement between the parties or an order from the Court, non-
                  party depositions shall follow initial party depositions.

      d.     Requests for admissions shall be served no later than November 5, 2021.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by February 11, 2022.

10.   All discovery shall be completed no later than February 11, 2022.

11.   The Court will conduct a post-discovery conference on                                     at
                      . No later than two weeks in advance of the conference, the parties are to
      submit a joint letter updating the Court on the status of the case, including but not
      limited to whether either party intends to file a dispositive motion and what efforts the
      parties have made to settle the action. If either party contemplates filing a dispositive
      motion, the parties should be prepared to discuss a briefing schedule at the post-
      discovery conference.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court’s Individual Rules and Practices shall be due 30 days
      from the close of discovery, or if any dispositive motion is filed after the close of
      discovery, 30 days from the Court’s decision on such motion. This case shall be trial
      ready 60 days from the close of discovery or from the Court’s decision on any dispositive
      motion filed after the close of discovery.




                                                2
          Case 1:21-cv-03574-VSB Document 37-1 Filed 08/25/21 Page 3 of 3




13.      Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

         a.             Referral to a Magistrate Judge for settlement discussions.

         b.             Referral to the Southern District’s Mediation Program.

         c.             Retention of a private mediator.

         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this order.

14.      The parties have conferred and their present best estimate of the length of trial is 2 days.


SO ORDERED.

Dated:
                 New York, New York


                                                        Vernon S. Broderick
                                                        United States District Judge




                                                   3
